                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 ROCHDALE INSURANCE
 COMPANY,

              Plaintiff,
                                                           ORDER
       vs.

 SKYLAR DIXON and FELDER &
 COMPANY, LLC, dba STILLWATER
 FISH HOUSE,

              Defendants.


      Plaintiff Rochdale Insurance Company moves for the admission of Kevin M.

Lougachi to practice before this Court in this case with Fred Simpson to act as

local counsel. Mr. Lougachi's application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs motion to admit Kevin M.

Lougachi pro hac vice (Doc. 2) is GRANTED on the condition that Mr. Lougachi

shall do his own work. This means that Mr. Lougachi must do his own writing;

sign his own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.
                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Lougachi, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.
                            v
      DATED this       Lq   day of April, 2019.




                                                    . Mo loy, District Judge
                                                  tates ·strict Court




                                          2
